i          i        i                                                             i      i     i




     MEMORANDUM OPINION

                                        No. 04-08-00434-CV

      GALLAGHER RANCH HEADQUARTERS RANCH DEVELOPMENT, LTD.,
                            Appellant

                                                 v.

                             CITY OF SAN ANTONIO, by and through
                            the City Public Service Board of San Antonio,
                                               Appellee

                         From the Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2005-ED-0031
                          Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 17, 2008

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion and this appeal is

dismissed with prejudice. See TEX. R. APP. P. 42.1(a)(1). We order all costs assessed against

appellant. See TEX. R. APP. P. 42.1(d) (absent agreement of the parties, costs are taxed against

appellant).

                                                      PER CURIAM